Exhibit 10.2

 

EXECUTION COPY

 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Second
Amendment”) is entered into effective as of April 26, 2004 (the “Second
Amendment Effective Date”), among ENBRIDGE ENERGY PARTNERS, L.P., a Delaware
limited partnership, as borrower (the “Borrower”), the financial institutions
parties to the Credit Agreement hereinafter referenced (collectively, the
“Existing Lenders”), each New Lender (hereinafter defined) and BANK OF AMERICA,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
as L/C Issuer (in such capacity, the “L/C Issuer”).  As used herein, the term
“New Lender” means each financial institution that is named as a Lender on the
signature pages hereto that is not an Existing Lender and the term “Lenders”
means, collectively, the New Lenders and the Existing Lenders.

 

WHEREAS, the Borrower, the Existing Lenders, the Administrative Agent, and the
other agents named therein are parties to that certain Amended and Restated
Credit Agreement dated as of January 24, 2003, as amended by that certain First
Amendment to Amended and Restated Credit Agreement dated as of January 12, 2004
(as amended, the “Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Credit Agreement be further amended
and modified to effect the matters described in Section 2 below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.                                Definitions.  Unless otherwise defined
in this Second Amendment, terms used in this Second Amendment which are defined
in the Credit Agreement shall have the meanings assigned to such terms in the
Credit Agreement.  The interpretive provisions set forth in Section 1.02 of the
Credit Agreement shall apply to this Second Amendment.

 

SECTION 2.                                Amendments to the Credit Agreement. 
Subject to satisfaction of the conditions precedent set forth in Section 3 of
this Second Amendment, effective as of the Second Amendment Effective Date, the
Credit Agreement is hereby amended as follows:

 

(a)                                  The definition of “Applicable Rate” set
forth in Section 1.01 of the Credit Agreement is hereby amended by deleting the
chart set forth therein and replacing it with the following:

 

Applicable Rate

 

Pricing
Level

 

Debt Ratings
S&P/Moody’s

 

Facility
Fee Rate

 

Applicable Rate for
Eurodollar Loans
and Applicable Rate
for Letters of Credit

 

Applicable
Rate for
Base Rate
Loans

 

Utilization
Fee Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

A/A2 or higher

 

.100

%

.300

%

-0-

 

.100

%

2

 

A-/A3

 

.125

%

.400

%

-0-

 

.100

%

3

 

BBB+/Baa1

 

.150

%

.475

%

-0-

 

.125

%

4

 

BBB/Baa2

 

.175

%

.575

%

-0-

 

.125

%

5

 

BBB-/Baa3

 

.225

%

.900

%

-0-

 

.125

%

6

 

Lower than BBB-/Baa3 or unrated

 

.300

%

1.200

%

-0-

 

.250

%

 

--------------------------------------------------------------------------------


 

(b)                                 The definition of “Letter of Credit
Sublimit” set forth in Section 1.01 of the Credit Agreement is hereby amended by
replacing the term “$50,000,000” with the term “$100,000,000”.

 

(c)                                  The definition of “Pro Forma EBITDA” set
forth in Section 1.01 of the Credit Agreement is hereby amended as follows: in
clause (b)(2), the term “5% of Consolidated EBITDA” is replaced with the term
“10% of Consolidated EBITDA”.

 

(d)                                 The definition of “Scheduled Maturity Date”
as set forth in the definition of “Maturity Date” set forth in Section 1.01 of
the Credit Agreement is hereby amended by replacing the term “April 26, 2006”
set forth therein with the term “April 26, 2007”.

 

(e)                                  Section 2.10(c) of the Credit Agreement
(Other Fees) is hereby amended by adding the following sentence at the end
thereof:  “The term ‘Agent/Arranger Fee Letter’ shall include the letter
agreement dated April 15, 2004 among the Borrower, the Arranger and the
Administrative Agent.”

 

(f)                                    Section 2.15 of the Credit Agreement
(Extension of Maturity Date) is hereby amended by replacing the term “Maturity
Date” each time such term is set forth therein with the term “Scheduled Maturity
Date”.

 

(g)                                 Section 7.13 of the Credit Agreement
(Consolidated Leverage Ratio) is hereby amended as follows: clause (b) thereof
is amended to read as follows:

 

“(b) Pro Forma EBITDA of no greater than (1) during the period July 1, 2003
through March 31, 2004, 4.75 to 1.00, (2) during the period from April 1, 2004
to and including September 30, 2005, 5.25 to 1.00, and (3) thereafter, 5.00 to
1.00;”

 

(h)                                 (i) The Commitments under the Credit
Agreement are hereby increased from $300,000,000 to $600,000,000, (ii) each New
Lender is a Lender under the Credit Agreement with all rights, powers,
obligations, duties and privileges attendant thereto, and (iii) each New
Lender’s and each Existing Lender’s Commitment is as set forth on Schedule 2.01
attached hereto.

 

(i)                                     Schedule 2.01 attached to the Credit
Agreement (Commitments and Pro Rata Shares) is hereby amended in its entirety to
read as set forth on revised Schedule 2.01 attached hereto.

 

SECTION 3.                                Conditions of Effectiveness.  The
amendments to the Credit Agreement set forth in Section 2 of this Second
Amendment shall be effective on the Second Amendment Effective Date, provided
that the Administrative Agent shall have received the following:

 

(a)                                  a counterpart of this Second Amendment
executed by each of the parties hereto (which may be by telecopy transmission);

 

(b)                                 such certificates of resolutions or other
action, incumbency certificates and/or other certificates of a Responsible
Officer as the Administrative Agent may reasonably require to establish the
identities of and verify the authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Second Amendment;

 

(c)                                  a certificate from the appropriate
governmental authority in the Borrower’s state of organization evidencing that
the Borrower is in good standing, and a certificate of a Responsible Officer
certifying that no amendments have been made to the Borrower’s Organization
Documents since January 24, 2003, or if such amendments have been made,
certifying a copy of such amendments;

 

2

--------------------------------------------------------------------------------


 

(d)                                 a certificate of a Responsible Officer
certifying that there has been no event or circumstance since the date of the
financial statements dated as of December 31, 2003 delivered pursuant to Section
6.01(a) of the Credit Agreement which has or could reasonably be expected to
have a Material Adverse Effect;

 

(e)                                  an opinion of counsel to the Borrower with
respect to the Credit Agreement as amended, substantially in the form attached
as Exhibit E to the Credit Agreement;

 

(f)                                    evidence that the commitments under the
Amended and Restated 364-Day Credit Agreement, dated as of January 24, 2003, by
and among the Borrower, the Administrative Agent, the Existing Lenders, and the
other agents named therein, as amended by that certain First Amendment to
Amended and Restated 364-Day Credit Agreement dated as of January 12, 2004, have
been, or concurrently with the Second Amendment Effective Date are being,
terminated, and that the Borrower has repaid all amounts owed thereunder upon
such termination;

 

(g)                                 all arrangement and upfront fees and
expenses of the Arranger required to be paid by the Borrower concurrently with
the Second Amendment Effective Date; and

 

(h)                                 such other assurances, certificates,
documents, consents or opinions as the Administrative Agent, the L/C Issuer, or
the Required Lenders reasonably may require and timely request.

 

SECTION 4.                                Notes. As a condition to the initial
extension of credit on or after the Second Amendment Effective Date, the
Borrower shall execute, in favor of each Lender requesting a Note, a Note in a
maximum principal amount equal to such Lender’s Commitment, which Note, to the
extent delivered in favor of an Existing Lender, shall be a renewal and
replacement of, and shall be given in substitution and exchange for, but not in
payment of, those Notes held by such Existing Lender prior to the date hereof.

 

SECTION 5.                                Acknowledgment and Ratification.  As a
material inducement to the Administrative Agent and the Lenders to execute and
deliver this Second Amendment, the Borrower agrees and acknowledges that the
execution, delivery, and performance of this Second Amendment shall, except as
expressly provided herein, in no way release, diminish, impair, reduce, or
otherwise affect the obligations of the Borrower under the Loan Documents, which
Loan Documents shall remain in full force and effect.

 

SECTION 6.                                Borrower’s Representations and
Warranties.  As a material inducement to the Administrative Agent and the
Lenders to execute and deliver this Second Amendment, the Borrower represents
and warrants to the Lenders (with the knowledge and intent that the Lenders are
relying upon the same in entering into this Second Amendment) that as of the
Second Amendment Effective Date and as of the date of its execution of this
Second Amendment, that:

 

(a)                                  This Second Amendment, the Credit Agreement
as amended hereby, and each other Loan Document have been duly authorized,
executed and delivered by the Borrower and constitute its legal, valid and
binding obligations enforceable against it in accordance with their respective
terms (subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium and similar laws affecting creditors’
rights generally and to general principles of equity).

 

(b)                                 There has been no event or circumstance
since the date of the financial statements dated as of December 31, 2003
delivered pursuant to Section 6.01(a) of the Credit Agreement which has or could
reasonably be expected to have a Material Adverse Effect.  The representations
and warranties set forth in Article V of the Credit Agreement are true and
correct in all material respects on and as of the Second Amendment Effective
Date, after giving effect to this Second Amendment, as if made on and as

 

3

--------------------------------------------------------------------------------


 

of the Second Amendment Effective Date except to the extent such representations
and warranties relate solely to an earlier date, in which case, they shall be
true and correct as of such date.

 

(c)                                  As of the date hereof, at the time of and
after giving effect to this Second Amendment, no Default or Event of Default has
occurred and is continuing.

 

(d)                                 No approval, consent, exemption,
authorization or other action by, or notice to, or filing with, any Governmental
Authority is required to be obtained or made by the Borrower by any material
statutory law or regulation applicable to it as a condition to the execution,
delivery or performance by, or enforcement against, the Borrower of this Second
Amendment.  The execution, delivery and performance by the Borrower of this
Second Amendment has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (i) violate the terms of any of
the Borrower’s Organization Documents, (ii) result in any breach of, constitute
a default under, or require pursuant to the express provisions thereof, the
creation of any consensual Lien on the properties of the Borrower under, any
Contractual Obligation to which the Borrower is a party or any order,
injunction, writ or decree of any Governmental Authority to which the Borrower
or its property is subject, or (iii) violate any Law, in each case with respect
to the preceding clauses (i) through (iii), which would reasonably be expected
to have a Material Adverse Effect.

 

SECTION 7.                                Administrative Agent, L/C Issuer and
Lenders Make No Representations or Warranties. None of the Administrative Agent,
the L/C Issuer nor any Lender (a) makes any representation or warranty nor
assumes any responsibility with respect to any statements, warranties, or
representations made in or in connection with the Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency, or
value of the Credit Agreement, the Loan Documents, or any other instrument or
document furnished pursuant thereto, or (b) makes any representation or warranty
nor assumes any responsibility with respect to the financial condition of the
Borrower or any other Person or the performance or observance by such Persons of
any of their obligations under the Loan Documents, or any other instrument or
document furnished pursuant thereto.

 

SECTION 8.                                New Lenders’ Representations,
Warranties, Covenants, and Agreements.  Each New Lender (a) confirms that it has
received a copy of the Credit Agreement and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Second Amendment and become a Lender party to the Credit
Agreement, (b) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, (c)
appoints or authorizes the Administrative Agent to take such action on its
behalf and to exercise such powers under the Loan Documents as are delegated by
the terms thereof, together with such powers as are reasonably incidental
thereto, (d) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender, and (e) specifies as its lending office and address
for notices the offices set forth on the administrative details form provided to
the Administrative Agent.

 

SECTION 9.                                Costs.  The Borrower agrees to pay,
within 30 days of receipt of a corresponding reasonably-detailed statement of
related time, charges and other information, the reasonable Attorney Costs of
the Administrative Agent and all other reasonable costs and expenses of the
Administrative Agent, in connection with the preparation, execution and delivery
of this Second Amendment and any other documents executed by the Borrower in
connection herewith.

 

4

--------------------------------------------------------------------------------


 

SECTION 10.                          Effect of Amendment.

 

(a)                                  This Second Amendment (i) except as
expressly provided herein, shall not be deemed to be a consent to the
modification or waiver of any other term or condition of the Credit Agreement or
of any of the instruments or agreements referred to therein and (ii) shall not
prejudice any right or rights which the Administrative Agent or the Lenders may
now have under or in connection with the Credit Agreement, as amended by this
Second Amendment.  Except as otherwise expressly provided by this Second
Amendment, all of the terms, conditions and provisions of the Credit Agreement
shall remain the same.  It is declared and agreed by each of the parties hereto
that the Credit Agreement, as amended hereby, shall continue in full force and
effect, and that this Second Amendment and such Credit Agreement shall be read
and construed as one instrument.

 

(b)                                 From and after the Second Amendment
Effective Date, (i) each reference in the Credit Agreement, including the
schedules and exhibits thereto and the other documents delivered in connection
therewith, to the “Credit Agreement,” “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, shall mean and be a reference to the Credit
Agreement as amended hereby, (ii) each reference in the Credit Agreement,
including the schedules and exhibits thereto and the other documents delivered
in connection therewith, to “$300,000,000” shall be deemed to be and shall be a
reference to “$600,000,000” and (iii) each reference in the Credit Agreement,
including the schedules and exhibits thereto and the other documents delivered
in connection therewith, to “Lenders” shall include each of the New Lenders.

 

SECTION 11.                          Existing Loans and Letters of Credit.  As
of the Second Amendment Effective Date, each Existing Lender shall be deemed to
have assigned, without recourse, to the New Lenders such portion of such
Existing Lender’s Loans and L/C Obligations such that the Pro Rata Share of each
Lender (including each Existing Lender and each New Lender) shall be as set
forth on Schedule 2.01 of the Credit Agreement as amended hereby.  The parties
hereto consent to all reallocations and assignments of Commitments and
Outstanding Amounts effected pursuant to this Second Amendment, and agree that
such reallocations and assignments shall be deemed effective as if such
reallocations and assignments were evidenced by an Assignment and Acceptance in
the form attached as Exhibit D to the Credit Agreement.  On the Second Amendment
Effective Date, the New Lenders and Existing Lenders shall make full cash
settlement with each other either directly or through the Administrative Agent,
as the Administrative Agent may direct or approve, with respect to all
assignments and reallocations as reflected in this Section such that after
giving effect to such settlement each Lender’s (including each Existing Lender’s
and each New Lender’s) Pro Rata Share of the Commitments equals (with customary
rounding) its Pro Rata Share as reflected on Schedule 2.01 to the Credit
Agreement as amended hereby of (a) the Outstanding Amount of all Loans, and (b)
the Outstanding Amount of all L/C Obligations.

 

SECTION 12.                          Miscellaneous.  This Second Amendment shall
for all purposes be construed in accordance with and governed by the laws of the
State of New York and applicable federal law.  The captions in this Second
Amendment are for convenience of reference only and shall not define or limit
the provisions hereof.  This Second Amendment may be executed in separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which together shall constitute one instrument.  In proving this
Second Amendment, it shall not be necessary to produce or account for more than
one such counterpart.  This Second Amendment, and any documents required or
requested to be delivered pursuant to Section 3 hereof, may be delivered by
facsimile transmission of the relevant signature pages hereof and thereof, as
applicable.

 

SECTION 13.                          USA PATRIOT Act Notice.  Each Lender and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes

 

5

--------------------------------------------------------------------------------


 

the name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Act.

 

SECTION 14.                          Entire Agreement.  THE CREDIT AGREEMENT (AS
AMENDED BY THIS SECOND AMENDMENT) AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the date and year first above written.

 

 

ENBRIDGE ENERGY PARTNERS, L.P.,

 

a Delaware limited partnership, as Borrower

 

 

 

 

By:

ENBRIDGE ENERGY MANAGEMENT, L.L.C.,

 

 

as delegate of Enbridge Energy Company, Inc.,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

/s/ CHRIS KAITSON

 

 

 

Name:

 

 

 

 

Title:

Corporate Secretary

 

 

 

 

 

 

 

 

 

By:

/s/ MARK MAKI

 

 

 

Name:

 

 

 

 

Title:

VP Finance

 

 

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

/s/ KEVIN L. AHART

 

 

Name:

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender and
L/C Issuer

 

 

 

 

 

 

 

 

 

By:

/s/ JEFF SUSMAN

 

 

Name:

 

 

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as Syndication Agent

 

and as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ RANDALL E. JOHNSON

 

 

Name:

 

 

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

(formerly known as First Union National Bank), as
Co-Documentation Agent and as a Lender

 

 

 

 

 

 

 

 

 

By:

ILLEGIBLE

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ SELIM BARKAT

 

 

Name:

 

 

 

Title:

VP/CO1

 

 

--------------------------------------------------------------------------------


 

 

CIBC INC., as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ GERALDINE KERR

 

 

Name:

 

 

 

Title:

Executive Director

 

 

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (TEXAS), INC., as
Co-Documentation Agent and as a Lender

 

 

 

 

 

 

 

 

 

By:

ILLEGIBLE

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

ABN AMRO BANK N.V., CAYMAN ISLANDS
BRANCH, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ LAWRENCE J. MALONEY

 

 

Name:

 

 

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ DAVID F. WINGELDER

 

 

Name:

 

 

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ JOEL MAKOWSKY

 

 

Name:

 

 

 

Title:

Director

 

 

 

 

 

 

By:

/s/ OLIVER RIEDINGER

 

 

Name:

 

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ SUZANNE KAICHER

 

 

Name:

 

 

 

Title:

Attorney-in-Fact

 

 

--------------------------------------------------------------------------------

 


 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ JOSEPH M. MCCREERY

 

 

Name:

 

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

 

 

 

 

 

 

By:

ILLEGIBLE

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

By:

ILLEGIBLE

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS
AND PRO RATA SHARES



Lender

 

Commitment

 

Pro Rata Share

 

Bank of America, N.A.

 

$

80,000,000

 

13.333333333

%

Bank of Montreal

 

$

80,000,000

 

13.333333333

%

Wachovia Bank, National Association

 

$

80,000,000

 

13.333333333

%

Citibank, N.A.

 

$

60,000,000

 

10.000000000

%

CIBC Inc.

 

$

50,000,000

 

8.333333333

%

Toronto Dominion (Texas), Inc.

 

$

50,000,000

 

8.333333333

%

ABN AMRO Bank N.V., Cayman Islands Branch

 

$

40,000,000

 

6.666666667

%

Deutsche Bank AG New York Branch

 

$

40,000,000

 

6.666666667

%

Royal Bank of Canada

 

$

40,000,000

 

6.666666667

%

SunTrust Bank

 

$

40,000,000

 

6.666666667

%

UBS Loan Finance LLC

 

$

40,000,000

 

6.666666667

%

Total

 

$

600,000,000

 

100.000000000

%

 

--------------------------------------------------------------------------------